 .298DECISIONS OF NATIONAL LABOR RELATIONS BOARDBanner Yarn Dyeing Corporation;National Gypsum Company;Mason Au & Magenheimer Confectionery Manufacturing'Company, Inc.;Jos. Schlitz Brewing Company;Stahl-Meyer,-Inc.;Rockwood Chocolate Co., Inc.; and William NevilleandLocal 30, 30A,30B, and 30C, International Union of OperatingEngineers,AFL-CIO,Party in Interest.CasesNos. 2-CA-7791-1, 2-CA-7791-4, 2-CA-7791-5, 2-CA-7791-7, 2-CA-7791-8,,and 2-CA-7791-10.January 15, 1962DECISION AND ORDER SEVERING CASESAND REMANDINGOn June 6, 1961, a hearing was held before Trial Examiner C. W.Whittemore in the above-entitled consolidated proceeding.At thehearing, each of the Respondents and the Party in Interest joined in amotion to dismiss the complaint as being insufficient on its face. In-addition, a joint motion to sever the consolidated cases was made.The Trial Examiner dismissed the proceeding at the hearing on theground that the averments in the complaint failed to allege a cause,of action under Section 8(a) (2) of the Act.He also denied themotion to sever.Thereafter, the General Counsel petitioned theBoard for review of the Trial Examiner's ruling.All Respondentsand the Party in Interest have filed briefs in opposition to the petitionfor review.'Respondents also urge that, in the event the Trial Ex-aminer's dismissal of the complaint be reversed and the proceedingbe remanded for further hearing, the consolidated cases should besevered.The Board has duly considered the averments in the complaint andis ofthe opinion that the allegations contained therein, if proven, aresufficient to sustain a finding of a violation of Section 8(a) (2) of theAct.Accordingly, we grant the General Counsel's petition for reviewand shall remand this proceeding for further hearing before a TrialExaminer and for the preparation and issuance of appropriateIntermediate Reports.The Board has also considered the joint motion to sever the instantcases andis of the opinion that the motion should be granted. Thecomplaint, in charging each of the Respondents with a violation ofSection 8(a) (2) ofthe Act, does not allege that the Respondents actedjointly or in concert in the conduct alleged to be unlawful, or that,any common relationship existed between the acts of one Respondentand those of another. In fact, the record shows that, for the mostpart, the various Respondents are engaged in different industries and'Respondents'request for oral argumentis herebydenied as,in our opinion, the recordand briefsadequatelyset forth the issues and positionsof the parties135 NLRB No. 32. COWLITZ VENEER COMPANY299the only factor common to all is that each Respondent has a separatecontract with the same union local. In our opinion, consolidationof these cases is not warranted.We therefore grant the joint motionto sever.[The Board remanded the above-entitled cases to the RegionalDirector for the Second Region for the purpose of arranging a furtherhearing herein and authorized the Regional Directorto issue noticethereof.The Board also severed the above-entitled consolidatedcases.]Cowlitz VeneerCompanyandLumber & Sawmill Workers Union,Local No. 2767 of UnitedBrotherhood of Carpenters and Join-ers of America,AFL-CIO.Case No. 19-CA-2219. January 16,1962DECISION AND ORDEROn October 25, 1961, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report, a supporting brief, and a request for oralargument.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusion's, and recommendations ofthe Trial Examiner .2'Because. in our opinion the record.exceptions,and brief adequately set forth the issuesand positions of the parties,this request is hereby denied2In adopting the Trial Examiner'sfindings,we correct the following inadvertencleswhich appear in theIntermediate Report.Audrey Meadeis excludedfrom the list ofemployees recalledarterMay 5, 1961 (page 304,line 25).The finding that Respond-ent engaged in discrimination againstLocal 2767of UnitedBrotherhoodof Carpentersand Joiners of America is corrected by deleting the name ofthe Unionand inserting thenames of employees Zelia Hessler,Dorothy Callahan, Lowell Hessler, and Byron Barker(page 305, lines50 and 51)Member Rodgers agrees with his colleagues that Respondent had knowledge of the unionactivities of those employees found to have been discriminatorily selected for discharge.However, in reaching this result, Member Rodgers does not rely uponthe smallcomple-ment of Respondent's employees or the factthatRespondent's plant is located in a townof few inhabitants.-135 NLRB No. 31.